IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                   March 8, 2011 Session

    AMERICAN GENERAL FINANCIAL SERVICES, INC. v. MARTIN
     GOSS/UNKNOWN TENANT OF FORECLOSED PROPERTY

                     Appeal from the Circuit Court for Knox County
                         No. 121810     Dale Workman, Judge


                   No. E2010-01710-COA-R3-CV - Filed April 7, 2011


The plaintiff foreclosed on real property following the default on a loan secured by a deed
of trust. The plaintiff then filed a detainer warrant in General Sessions Court and the
defendant appeared claiming rightful possession to the property because of a quit claim deed.
After hearing the evidence, the General Sessions Court awarded possession of the property
to the plaintiff. The defendant appealed to the Knox County Circuit Court. A jury trial
commenced, and at the close of proof, the plaintiff moved for a directed verdict. The trial
court granted the directed verdict and awarded possession of the property to the plaintiff.
The defendant appeals. We affirm.

                   Tenn. R. App. P. 3; Judgment of the Circuit Court
                              Affirmed; Case Remanded

J OHN W. M CC LARTY, J., delivered the opinion of the Court, in which H ERSCHEL P. F RANKS,
P.J., joined, and C HARLES D. S USANO, J R., J., concurred in part and filed a separate dissenting
opinion.

Martin Goss, Knoxville, Tennessee, appellant, pro se.

Jason S. Mangrum, Nashville, Tennessee, for the appellee, American General Financial
Services, Inc.

                                           OPINION

       Jim and Eleanor Hill executed a deed of trust granting a security interest in real
property, located at 816 Houston Street, Knoxville, Tennessee (“the Property”), to American
General Financial Services, Inc. (“American General”). Following default on the loan,
American General foreclosed on the Property. American General then filed a detainer
warrant against the “Unknown Tenant of Foreclosed Property” in General Sessions Court,
seeking possession of the Property.

       Martin Goss appeared at the General Sessions hearing as the “unknown tenant” and
claimed rightful possession of the Property by quit claim deed. The quit claim deed was
executed and recorded after the recording of American General’s deed of trust. After the
hearing, the General Sessions Court entered a judgment in favor of American General.

        Mr. Goss appealed the decision to the Knox County Circuit Court1 as an unrepresented
litigant. A jury trial commenced on July 12, 2010. At the close of proof, American General
moved for a directed verdict. The trial court granted the directed verdict and held that
American General established a superior right of possession to the Property. Specifically,
the trial court found:

       1. The sole issue in this action was the determination of who had a superior
       right of possession to the property at 816 Houston Street;

       2. The Quit Claim Deed . . . relied upon by the Defendant [Mr. Goss] had
       major deficiencies on its face;

       3. The Quit Claim Deed . . . was dated after the Deed of Trust to the Plaintiff
       [American General]. More importantly, the Quit Claim Deed was not recorded
       until some six years after the recording of the Deed of Trust to the Plaintiff
       [American General]; and

       4. The Deed of Trust to the Plaintiff [American General] has a valid
       attestation and there is undisputed testimony that the Deed of Trust was
       executed by Jim and Eleanor Hill.

Thereafter, Mr. Goss filed a timely notice of appeal.

       On appeal, Mr. Goss raises several issues regarding the trial court’s grant of the
motion for directed verdict and the exclusion of evidence. Mr. Goss also filed a Statement
of the Evidence, which reads:

       I Martin Goss here by request that

       (1) Copies, certified by the clerk of Knox County Circuit Court, of all papers

       1
           Throughout this opinion, the Knox County Circuit Court will be referred to as the trial court.

                                                     -2-
       filed in the case # C-10-121810.
       (2) The original(s) of any exhibits filed in the trial court;

       (3) The statements of evidence or proceedings, which shall clearly indicate and
       identify any exhibits offered in evidence and whether received or rejected;

       (4) Any requests for instructions submitted to the trial judge for consideration,
       whether expressly acted upon or not; and

       (5) Any other matter designated by a party and properly included in the record.

The Statement contained no other information about the evidence presented at trial or
witnesses’ testimony. The record does not contain any of the trial exhibits.

        A trial court’s decision to grant a motion for directed verdict is a question of law.
Underwood v. HCA Health Servs. of Tennessee, Inc., 892 S.W.2d 423, 425 (Tenn. Ct. App.
1994). We review a question of law de novo with no presumption of correctness. Bowden
v. Ward, 27 S.W.3d 913, 916 (Tenn. 2000). However, this court’s “authority to review a trial
court’s decision is limited to those issues for which an adequate legal record has been
preserved.” Taylor v. Allstate Ins. Co., 158 S.W.3d 929, 931 (Tenn. Ct. App. 2004) (citing
Trusty v. Robinson, No. M2000-01590-COA-R3-CV, 2001 WL 96043, at *1 (Tenn. Ct. App.
M.S., Feb.6, 2001). It is the appellant’s burden to prepare a record that “conveys a fair,
accurate and complete account of what transpired in the trial court with respect to the issues
which form the basis of the appeal.” Nickas v. Capadalis, 954 S.W.2d 735, 742 (Tenn. Ct.
App. 1997) (quoting State v. Boling, 840 S.W.2d 944, 951 (Tenn. Crim. App. 1992)).
Without a proper record, appellate courts must affirm the trial court’s decision and assume
that “there was sufficient evidence before the trial court to support its judgment.” Outdoor
Mgmt., LLC v. Thomas, 249 S.W.3d 368, 377 (Tenn. Ct. App. 2007) (citing McKinney v.
Educator & Executive Insurers, Inc., 569 S.W.2d 829, 832 (Tenn. Ct. App. 1977)). Thus,
this court only reverses the trial court’s decision if we find based on the “technical” record
that there is an error of law. In re M.R., No. M2007-02532-COA-R3-JV, 2008 WL 2331030,
at *3 (Tenn. Ct. App. W.S., June 3, 2008). Under the circumstances of this case, we must
find that the trial court’s decision in favor of American General was supported by the
evidence presented at trial. Accordingly, we affirm.

       American General submits that it is entitled to an award of attorney’s fees and costs
and asks this court to find Mr. Goss’s appeal frivolous. An appeal is frivolous when it is
wholly without merit and lacking in justiciable issues. See Davis v. Gulf Ins. Group, 546
S.W.2d 583, 586 (Tenn. 1977); Industrial Dev. Bd. of Tullahoma v. Hancock, 901 S.W.2d
382, 385 (Tenn. Ct. App. 1995). Although Mr. Goss failed to prepare an adequate appellate

                                              -3-
record to permit review of the issues presented, we do not find this appeal devoid of merit.
Therefore, we deny American General’s request.

       The trial court’s decision is affirmed. Costs of this appeal are taxed to the appellant,
Martin Goss.2 This case is remanded, pursuant to applicable law, for the collection of costs
assessed below.




                                                           _________________________________
                                                           JOHN W. McCLARTY, JUDGE




        2
        Mr. Goss’s notice of appeal reflects that he is an indigent. He filed an affidavit of indigency, which
the General Sessions Court entered an order allowing him to file the appeal to trial court on a pauper’s oath.

                                                     -4-